Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 5/20/2020.
Claim Status
2.	Claims 4, 6-7, 9-11, 29, 32-48, 50, 52-71, and 75-76 have currently been cancelled. 	

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 6/29/20 and 6/17/21 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
 	“optical device configured for”, “data generator configured for”, and “phase modulator….configured for” in claim 49.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections – 35 USC 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 51 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolgin et al (US 2018/0058590).
Regarding claim 51, Dolgin et al teaches a method, comprising: 
receiving a coherent optical signal from a sender over an optical channel (par [0033], lines 1-7, “coherent optical signal”); 
generating recipient-side data (par [0007], lines 1-5, “arriving optical signal”); 
changing a phase of the received coherent optical signal in accordance with the recipient-side data (par [0007], lines 1-5, “phase shift”); and
returning the phase-changed received coherent optical signal towards the sender over the optical channel (par [0036], lines 5-7, “received signal” & “orthogonal channels”).


Claim Rejections – 35 USC 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

10.	Claims 1-3, 5, 8, 12-21, 24, 49, and 72 are rejected under 35 USC 103 as being unpatentable over Dolgin et al (US 2018/0058590) in view of Wilson (US 7,019,882).
Regarding claim 1, Dolgin et al teaches a method, comprising: 
generating a coherent optical signal (par [0033], lines 1-7, “coherent optical signal”); 
generating sender-side data (par [0007], lines 1-5, “arriving optical signal”); 
changing a phase of the coherent optical signal in accordance with the sender-side data (par [0007], lines 1-5, “phase shift”); sending the phase-changed coherent optical signal over an optical channel (par [0036], lines 5-7, “orthogonal channels”); 
obtaining a received coherent optical signal over the optical channel (par [0036], lines 5-7, “received signal”); and 
detecting data that is phase-encoded in the received coherent optical signal (par [0005], lines 10-12, “determine the phase-encoded optical signal”). 
Wilson further teaches wherein the detecting includes compensating for said changing (col. 15, lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result of improving efficiency in transmission of signals (as disclosed in col. 5, lines 15-30 of Wilson)  when reducing and/or eliminating the need for Dolgin et al to require intermodulation services as disclosed in col. 5, lines 15-30 of Wilson) would offset the need for Dolgin et al such components, which lowers latency associated with such extra features. 
Regarding claim 2, Wilson teaches wherein compensating for said changing comprises changing a phase of the received coherent optical signal in accordance with the sender-side data (col. 15, lines 15-22 & lines 45-49), thereby to produce a phase-changed received coherent optical signal (col. 15, lines 32-35, “combines phase modulation with amplitude modulation”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.

Regarding claim 3, Wilson teaches wherein generating the coherent optical signal is carried out using a component configured to oscillate coherently at an oscillation frequency (col. 14, lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.

Regarding claim 5, Wilson teaches wherein detecting the data comprises processing the phase-changed received coherent optical signal with a coherent detector at said oscillation frequency, to obtain a received phase (col. 14, lines 1-10). 
 the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 8, Dolgin et al teaches wherein detecting the data further comprises demodulating the received phase in accordance with a modulation scheme (par [0005], lines 1-5). 
Regarding claim 12, Wilson teaches before the demodulating, adjusting the received phase to compensate for a base phase component (col. 4, lines 15-22). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 13, Dolgin et al teaches wherein the base phase component comprises a phase contribution of the optical channel (par [0005], lines 8-15). 
Regarding claim 14, Wilson teaches wherein the base phase component comprises a phase difference between oscillators of the component and the coherent detector (col. 11, lines 1-5, “phase difference”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 15, Wilson teaches wherein the modulation scheme is associated with a constellation (col. 8, lines 40-44) and wherein adjusting the received phase takes into account information gathered during a calibration procedure that precedes the sending (col. 14, lines 40-46). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 16, Dolgin et al teaches wherein changing the phase of the coherent optical signal comprises causing the coherent optical signal to undergo a certain phase shift (par [0007]) and wherein changing the phase of received coherent optical signal comprises causing the received coherent optical signal to undergo the opposite of the certain phase shift (par [0074], lines 1-10, “phase shift, but in the opposite direction”). 
Regarding claim 17, Wilson teaches wherein causing the coherent optical signal to undergo the certain phase shift comprises using a first phase modulator driven by a voltage that depends on the sender-side data (col. 8, lines 44-50) and wherein causing the received coherent optical signal to undergo the opposite of the certain phase shift comprises using a second phase modulator driven by a voltage that depends on the same sender-side data (col. 11, lines 59-67). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 18, Dolgin et al teaches changing the sender-side data over time (par [0052], lines 14-17). 
Regarding claim 19, Dolgin et al teaches wherein the sender-side data is a data stream output by a random number generator or a pseudo random number generator (par [0041]). 
Regarding claim 20, Wilson teaches wherein detecting the data comprises decoding the data from values of a detected phase of the phase-changed received coherent optical signal (col. 3, lines 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 21, Wilson teaches wherein detecting the data comprises decoding the data from changes in values of a detected phase of the phase-changed received coherent optical signal (col. 3, lines 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 24, Wilson teaches wherein the decoded data comprises a combination of a digital key and a phase reference (col. 3, lines 4-10).
 the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 49, Dolgin et al teaches an apparatus, comprising: 
an optical device configured for generating a coherent optical signal (par [0033], lines 1-7, “coherent optical signal”); 
a data generator configured for generating sender-side data (par [0007], lines 1-5, “arriving optical signal”); 
a phase modulator operatively coupled to the optical device and the data generator (par [0033], lines 5-10), configured for changing a phase of the coherent optical signal in accordance with the sender-side data (par [0036], lines 12-16, “phase variations”); 
an interface operatively coupled for the phase modulator, configured for sending the phase-changed coherent optical signal over an optical channel (par [0036], lines 1-10, “received signal includes orthogonal channels”) and for obtaining a received coherent optical signal over the optical channel (par [0036], lines 1-10, “received signal”); and 
demodulation and detection hardware operatively coupled to the interface and to the data generator, configured for detecting data that is phase-encoded in the received coherent optical signal (par [0005], lines 10-12, “determine the phase-encoded optical signal”). 
Wilson further teaches wherein the detecting includes compensating for said changing (col. 15, lines 19-22).
 the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result of improving efficiency in transmission of signals (as disclosed in col. 5, lines 15-30 of Wilson)  when reducing and/or eliminating the need for Dolgin et al to require intermodulation services as the coherent converter (disclosed in col. 5, lines 15-30 of Wilson) would offset the need for Dolgin et al such components, which lowers latency associated with such extra features. 
Regarding claim 72, Dolgin et al teaches a method, comprising:
phase-modulating a coherent optical signal with a first phase component (par [0033], lines 5-10, “phase modulate”), thereby to produce a second coherent optical signal (par [0033], lines 1-10); 
releasing the second optical signal onto an optical channel (par [0036], lines 5-6, “received signal”); and 
detecting a second phase component present in the received version of the second optical signal (par [0067], lines 1-5, “different phases”) and absent from the second optical signal that was released onto the optical channel (par [0066-0067], “phase shift”).
Wilson further teaches phase-modulating a version of the second optical signal received over the optical channel to remove the first phase component (col. 8, lines 18-24, “optical signal may be alternatively replaced”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the Dolgin et al, which would provide the predictive result of improving efficiency in transmission of signals (as disclosed in col. 5, lines 15-30 of Wilson)  when reducing and/or eliminating the need for Dolgin et al to require intermodulation services as the coherent converter (disclosed in col. 5, lines 15-30 of Wilson) would offset the need for Dolgin et al such components, which lowers latency associated with such extra features. 
11. 	Claims 22-23 and 25-31 and 73-74 are rejected under 35 USC 103 as being unpatentable over Dolgin et al (US 2018/0058590) in view of Wilson (US 7,019,882), further in view of Kuang et al (US 2007/0076888).
Regarding clam 22, Dolgin et al teaches wherein the received coherent optical signal is received from a recipient (par [0033], lines 1-5).
Kuang et al further teaches wherein the decoded data comprises a digital key sent by the recipient (par [0007], lines 1-5, “quantum key between the first and second node”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of Kuang et al within the teachings of Dolgin et al and Wilson, which would provide the predictive result of increasing the likelihood of efficient and secure data signal transmission, while preventing eavesdropping of the secure data and quantum key distribution (as disclosed in par [0020] of Kuang et al) which would cause the optical signal transmission (taught by Dolgin et al and Wilson) to occur at the same bit rate, while not jeopardizing security of the transmitted signals. 
Regarding clam 23, Kuang et al further teaches using the digital key to encode a message subsequently sent to the recipient along a second channel different from the optical channel (par [0008], “second sub-pulse having been encoded with a quantum key bit”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of Kuang et al within the teachings of Dolgin et al and Wilson, which would provide the predictive result previously addressed regarding clam 22.

Regarding clam 25, Kuang et al further teaches removing the phase reference to obtain the digital key (par [0032], “final secret key can be determined”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of Kuang et al within the teachings of Dolgin et al and Wilson, which would provide the predictive result previously addressed regarding clam 22.

Regarding claim 26, Wilson teaches determining the phase reference before the removing (col. 3, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 27, Wilson teaches determining the phase reference before the removing (col. 3, lines 4-8).
 the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding clam 28, Kuang et al further teaches wherein the particular index corresponds to a previous digital key previously decoded from a previous received coherent optical signal (par [0005], lines 5-7, “decrypts with an identical key” & par [0006], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of Kuang et al within the teachings of Dolgin et al and Wilson, which would provide the predictive result previously addressed regarding clam 1.
Regarding claim 30, Wilson teaches exchanging the reference phase table with the recipient as part of an initialization procedure that precedes the sending (col. 3, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding claim 31, Wilson teaches carrying out a calibration procedure to rotate a constellation (col. 12, lines 45-48) corresponding to the reference table based on detecting phases of signals sent by the recipient at known phases (col. 3, lines 4-8 & col. 4, lines 3-8).
 the digital signaling generation embodiment of Wilson within the signal demodulation system of Dolgin et al, which would provide the predictive result disclosed regarding claim 1.
Regarding clam 73, Kuang et al further teaches decoding a digital key from successive detecting of the second phase component (par [0005], lines 5-7, “decrypts with an identical key” & par [0006], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of Kuang et al within the teachings of Dolgin et al and Wilson, which would provide the predictive result previously addressed regarding clam 72.
Regarding clam 74, Wilson teaches wherein the first phase component is selected from a constellation (col. 5, lines 27-31).
Kuang et al further teaches adjacent points have less angular separation than the angular uncertainty in tapping 10 photons of a coherent optical signal (par [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of Kuang et al within the teachings of Dolgin et al and Wilson, which would provide the predictive result previously addressed regarding clam 72.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20211227